DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGinley et al (US 2007/0045566).
As to claim 1, McGinley et al disclose (fig. 2) a measurement apparatus (200) comprising: an objective lens (206, 208), (paragraph [0032]) positioned so that its (fig. 8A) focal plane (plane), cut (cut) across an edge (edge) part of a substrate (210), (paragraphs [0057]-[0058]) and configured to concentrate illumination light (illuminated rays of light) so that a linear illumination area (illuminated edge/border of substrate 210) is formed on the focal plane (plane), (paragraph [0032]); a detector (220) comprising a plurality of pixels (pixels) arranged along a direction of the linear illumination area (illuminated border of substrate 210), and configured to detect a reflected light (218) from the edge (edge) part of the substrate (210) through a confocal optical system (206, 208); an optical head (optical module) in which the objective lens (206, 208) and the detector (220) are disposed, (paragraphs [0032]-[0033]); (fig. 8A-8E) a moving mechanism (substrate’s alignment system 800) configured to change a relative position (positional relationships) of the optical head (optical module) with respect to the 
As to claim 2, McGinley et al disclose (fig. 1A) the measurement apparatus (100) further comprising a rotatable stage (112) configured to rotate (move, rotate) the substrate (108), wherein the reflected light (light) is detected while rotating (rotate) the rotatable stage (112), (paragraphs [0004], [0059]).
As to claim 6, McGinley et al disclose (fig. 6D) the measurement apparatus (606) wherein a graph showing angle dependence of a feature value (Byte Value) representing an edge shape (detected edge) is displayed in figure 6D, (paragraphs [0046]-[0047]).
As to claim 7, McGinley et al disclose (fig. 2) a measurement apparatus (200) comprising: an objective lens (206, 208), (paragraph [0032]) positioned so that its (fig. 8A) focal plane (plane), cut (cut) across an edge (edge) part of a substrate (210), (paragraphs [0057]-[0058]) and configured to concentrate illumination light (illuminated rays of light) so that a linear illumination area (illuminated edge/border of substrate 210) is formed on the focal plane (plane), (paragraph [0032]); a detector (220) comprising a plurality of pixels (pixels) arranged along a direction of the linear illumination area (illuminated border of substrate 210), and configured to detect a reflected light (218) from the edge (edge) part of the substrate (210) through a confocal optical system (206, 208); an optical head (optical module) in which the objective lens (206, 208) and the detector (220) are disposed, (paragraphs [0032]-[0033]); (fig. 8A-8E) a moving mechanism (substrate’s alignment system 800) configured to change a relative 
As to claim 8, McGinley et al disclose (fig. 2) the measurement method according to wherein the reflected light (218) is detected while rotating (move, rotate) the substrate (210), (paragraphs [0032], [0059]).
As to claim 12, McGinley et al disclose (fig. 6D) the measurement method wherein a graph showing angle dependence of a feature value (Byte Value) representing an edge shape (edge) is displayed, (paragraph [0046]).
Allowable Subject Matter
Claims 3-5, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fail to teach either singly or in combination the moving mechanism rotationally moves the optical head around a rotational axis; and the rotational axis is perpendicular to a plane including a Z-axis parallel to a thickness direction of the substrate and an optical axis of the objective lens, and passes through the inside of the substrate and wherein the processing unit converts the position at which the intensity of the reflected light reaches the peak in the detector into an edge position on a plane including a Z-axis along a thickness direction of the substrate and an optical axis of the objective lens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/            Examiner, Art Unit 2878
/QUE TAN LE/Primary Examiner, Art Unit 2878